Citation Nr: 1710811	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-11 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for service-connected residuals of left medial occipital stroke with congruous right upper quadrantanopia and headaches.
 
2.  Entitlement to increased ratings for service-connected right shoulder strain, evaluated as noncompensable prior to May 7, 2013, and as 10 percent disabling thereafter.
 
3.  Entitlement to a compensable rating for service-connected adjustment disorder with anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to April 2006.  The Veteran also served in the Air Force Reserve both prior to and after her period of active duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the VA RO in Roanoke, Virginia. 

These issues were remanded in January 2013 and October 2015 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional development is needed prior to adjudication the claims on appeal.

Specifically, the issues on appeal were remanded most recently in October 2015 in order to obtain outstanding Reserve records and to schedule the Veteran for pertinent VA examinations to determine the current severity of the service-connected disabilities on appeal.   

Notice of VA examinations scheduled for 2016 was sent to the Veteran's last known address of record.   However, all correspondence to that address in 2016 was returned as undeliverable, and the Veteran failed to report for her scheduled VA examinations.  While it is the Veteran's responsibility to keep VA appraised of her whereabouts, a January 17, 2017, letter from the VA Debt Management Center (DMC) reflects an overseas military address for the Veteran, which suggests that she may currently be on active duty.  As such, these issues must be remanded once again in order to allow the Veteran the opportunity to present for current VA examinations. 

Moreover, while the AOJ obtained personnel records from the Veteran's Reserve service from April 2006 to the present, it does not appear that all updated service treatment records from her Reserve service have been obtained, to particularly include those from her most recent/current service.  Upon remand, all outstanding Reserve medical records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. The RO should undertake appropriate development to obtain any outstanding Reserve service treatment records from April 2006 to the present.  All available avenues to obtain these records should be exhausted, to include contacting the Veteran's Reserve unit.  

The claims file should document all efforts made to obtain these records.  If the records do not exist or cannot be located, the RO should issue a formal finding of the unavailability of these records and associate such with the claims file.  Further, the Veteran notified of the unavailability of these records in accordance with 38 C.F.R. § 3.159(e).

2. Schedule the Veteran for a VA examinations at a location convenient to her current overseas military address to ascertain the current severity and manifestations of her service-connected right quadrantanopia (eye examination); her service-connected adjustment disorder with anxiety (psychiatric examination); her service-connected stroke residuals, to include headaches (neurological examination); and her service-connected right shoulder strain (orthopedic examination).

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case (SSOC) should be issued to the Veteran and her representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2016).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




